                                           Case 3:20-cv-02955-JD Document 32 Filed 12/07/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABDALLA FAIZ JOSEPH, et al.,                        Case No. 20-cv-02955-JD
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE MOTION TO DISMISS
                                                  v.                                         AND EQUITABLE TOLLING
                                   9

                                  10     UNITED STATES OF AMERICA,                           Re: Dkt. Nos. 7, 18
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A retail food store that “feels aggrieved” by a final agency determination disqualifying it

                                  14   from participation in the Supplemental Nutrition Assistance Program (SNAP) “may obtain judicial

                                  15   review thereof by filing a complaint against the United States . . . within thirty days after the date

                                  16   of delivery or service of the final notice of determination.” 7 U.S.C. § 2023(a)(13). Plaintiffs’

                                  17   motion for equitable tolling, Dkt. No. 7, and the United States’ motion to dismiss under Federal

                                  18   Rule of Civil Procedure 12(b)(1), Dkt. No. 18, raise the same question of statutory interpretation:

                                  19   may missing the 30-day deadline be excused, and if so, should it be in this case?

                                  20          The Court heard oral argument on the motion to dismiss. Dkt. No. 31. The motion for

                                  21   equitable tolling was deemed suitable for decision without a hearing. Civil L.R. 7-1(b). Because

                                  22   the law, facts, and arguments for these motions overlap substantially, this Order disposes of both.

                                  23          The salient facts are undisputed. As alleged in the complaint, plaintiff Save More Food

                                  24   Market (which plaintiffs call Sav More) is a San Francisco store owned by plaintiff Joseph. Dkt.

                                  25   No. 1 ¶ 1. The United States Department of Agriculture, the agency in charge of administering the

                                  26   SNAP program, permanently disqualified plaintiffs from participating in SNAP in September

                                  27   2019. Dkt. No. 1 ¶ 6. The USDA concluded, on the basis of a “data analysis” of SNAP

                                  28   transactions at Sav More, that plaintiffs had engaged in the “trafficking” of SNAP benefits. Id. ¶¶
                                           Case 3:20-cv-02955-JD Document 32 Filed 12/07/20 Page 2 of 5




                                   1   30-32. Trafficking is defined in pertinent part as “buying, selling, stealing, or otherwise effecting

                                   2   an exchange of SNAP benefits” for cash or consideration other than eligible food purchases. 7

                                   3   C.F.R. § 271.2.

                                   4          Plaintiffs, who had no prior history of problems with SNAP, unsuccessfully contested the

                                   5   trafficking charge and filed a timely administrative appeal. Dkt. No. ¶¶ 4-8. The USDA denied

                                   6   the appeal and entered a Final Agency Decision (FAD) upholding the disqualification on February

                                   7   18, 2020. Id. ¶ 9.

                                   8          As Section 2023(a)(13) provides, plaintiffs had 30 days from the date of service or delivery

                                   9   of the FAD to file a complaint in the district court for judicial review. 7 U.S.C. § 2023(a)(13).

                                  10   Plaintiffs forthrightly acknowledge that they missed the deadline and filed the complaint in this

                                  11   Court more than 30 days after receiving the FAD. Dkt. No. 1 ¶ 10. The government says, without

                                  12   opposition, that plaintiffs were 36 days late. Dkt. No. 18 at 5. Plaintiffs ask that the late filing be
Northern District of California
 United States District Court




                                  13   excused in light of the “extraordinary circumstances” caused by the COVID-19 pandemic and

                                  14   “stay-at-home orders,” which impeded their ability to find and retain an attorney to prepare the

                                  15   lawsuit. Dkt. No. 1 ¶ 10; see also Dkt. No. 7-2 ¶¶ 7-14 (Joseph Decl.).

                                  16          The government contends that the case must be dismissed under Rule 12(b)(1) because

                                  17   Section 2023(a)(13) waived the sovereign immunity of the United States for only 30 days, after

                                  18   which the jurisdictional window slammed shut forevermore. Dkt. No. 18 at 4-5; see also Dep’t of

                                  19   Treas.-I.R.S. v. Fed. Lab. Relations Auth., 521 F.3d 1148, 1152 (9th Cir. 2008) (sovereign

                                  20   immunity goes to jurisdiction). Plaintiffs argue that the statutory deadline is not jurisdictional and

                                  21   may be tolled or extended by the Court. Dkt. No. 27 at 5-7; see also Dkt. No. 7 (motion for

                                  22   equitable tolling). The Court has detailed in other orders the standards governing a Rule 12(b)(1)

                                  23   motion to dismiss for lack of subject matter jurisdiction. See, e.g., Friends of Del Norte v.

                                  24   California Dep’t of Transportation, No. 3:18-CV-00129-JD, 2020 WL 1812175, at *1 (N.D. Cal.

                                  25   Apr. 9, 2020). The Court applies those standards here, and the parties’ familiarity with them is

                                  26   assumed.

                                  27          Plaintiffs’ point is well taken. The 30-day deadline in Section 2023(a)(13) does not

                                  28   automatically bar plaintiffs’ lawsuit, as the government would have it. To be sure, some prior
                                                                                          2
                                            Case 3:20-cv-02955-JD Document 32 Filed 12/07/20 Page 3 of 5




                                   1   cases treated the deadline as a jurisdictional limitation on the waiver of sovereign immunity. See,

                                   2   e.g., Shoulders v. U.S. Dep’t of Agric., Food & Nutrition Serv., 878 F.2d 141, 143 (4th Cir. 1989);

                                   3   Omari v. United States, No. C-12-1592 MEJ, 2012 WL 3939362, at *4 (N.D. Cal. Sept. 10, 2012).

                                   4   But the Supreme Court has since re-affirmed the “‘general rule’ that equitable tolling is available

                                   5   in suits against the Government.” United States v. Kwai Fun Wong, 575 U.S. 402, 412 (2015)

                                   6   (quoting Irwin v. Dep’t of Veteran Affairs, 498 U.S. 89, 95 (1990)). Congress is perfectly free to

                                   7   depart from that rule and make a filing deadline jurisdictional, but must affirmatively

                                   8   communicate that intention. Id. at 409-10. Otherwise, a statutory time bar is presumed to be non-

                                   9   jurisdictional, and filing deadlines are simply “‘quintessential claim-processing rules’ which ‘seek

                                  10   to promote the orderly progress of litigation,’ but do not deprive a court of authority to hear a

                                  11   case.” Id. at 410 (quoting Henderson v. Shinseki, 562 U.S. 428, 435 (2011)); see also Sebelius v.

                                  12   Auburn Reg’l Med. Ctr., 568 U.S. 145, 153-54 (2013) (noting Court has “repeatedly held that
Northern District of California
 United States District Court




                                  13   filing deadlines ordinarily are not jurisdictional,” and that a rule is not jurisdictional absent a

                                  14   “clear statement” from Congress) (internal citations omitted). It “makes no difference that a time

                                  15   bar conditions a waiver of sovereign immunity.” Wong, 575 U.S. at 420.

                                  16           As these cases indicate, the government has to “clear a high bar” to show that Congress

                                  17   intended the 30-day deadline in Section 2023(a)(13) to be a jurisdictional limitations period. Id. at

                                  18   410. It has not succeeded. Nothing in the plain language of the statute manifests a jurisdictional

                                  19   intention. To the contrary, Section 2023(a)(13) “‘reads like an ordinary, run-of-the-mill statute of

                                  20   limitations,’ spelling out a litigant’s filing obligations without restricting a court’s authority.”

                                  21   Wong, 575 U.S. at 411 (quoting Holland v. Florida, 560 U.S. 631, 647 (2010)); see also Sebelius,

                                  22   568 U.S. at 154 (statute saying litigants “may obtain a hearing” within 180 days of final

                                  23   administrative determination “hardly reveals a design to preclude any regulatory extension”). Far

                                  24   stronger language has been deemed to be non-jurisdictional, which further underscores that

                                  25   Congress did not speak to jurisdiction simply by setting a filing deadline in Section 2023(a)(13).

                                  26   See, e.g., Wong, 575 U.S. at 405 (filing deadline in Federal Tort Claims Act stating “shall be

                                  27   forever barred” not jurisdictional); Henderson, 562 U.S. 428, 438 (2011) (same re “shall file a

                                  28   notice of appeal”). The government has not established that Congress meant Section 2023(a)(13)
                                                                                           3
                                              Case 3:20-cv-02955-JD Document 32 Filed 12/07/20 Page 4 of 5




                                   1   to be “the rare statute of limitations that can deprive a court of jurisdiction.” Wong, 575 U.S. at

                                   2   410.

                                   3            The next question is whether Section 2023(a)(13) manifests a “clear intent to preclude

                                   4   tolling,” or “leaves room” for flexibility. Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 714

                                   5   (2019); see also Young v. United States, 535 U.S. 43, 49 (2002) (statutory deadline is subject to

                                   6   equitable tolling unless inconsistent with text). Non-jurisdictional limitations periods are

                                   7   “normally subject to a ‘rebuttable presumption’ in favor ‘of equitable tolling,’” Holland v. Fla.,

                                   8   560 U.S. 631, 645-46 (2010) (emphasis in original) (quoting Irwin v. Dep’t of Veterans Affairs,

                                   9   498 U.S. 89, 95-96 (1990)), and the “simple fact that a deadline is phrased in an unqualified

                                  10   manner does not necessarily establish that tolling is unavailable,” Nutraceutical, 139 S. Ct. at 715.

                                  11            Nothing in Section 2023(a) precludes tolling. The plain language certainly does not say

                                  12   that. See Holland, 560 U.S. at 647 (lack of “unusually emphatic” language suggests equitable
Northern District of California
 United States District Court




                                  13   tolling is available). In addition, the 30-day period for seeking judicial review is “not particularly

                                  14   long,” and is not part of a detailed scheme providing different deadlines for bringing different

                                  15   kinds of claims, which are among other factors the Supreme Court has considered in determining

                                  16   whether a statutory deadline may be equitably tolled. Id. at 646-47.

                                  17            The absence of clear language barring tolling distinguishes this case from Nutraceutical,

                                  18   which the government relies on. Nutraceutical held that the deadline to seek an appeal of a class

                                  19   certification order under Federal Rule of Civil Procedure 23(f) cannot be equitably tolled because

                                  20   the procedural rule allowing extensions for other deadlines expressly states that a court “may not

                                  21   extend” Rule 23(f)’s deadline. 139 S. Ct. at 715 (quoting Fed. R. App. P. 26(b)). No similar text

                                  22   is present here. Congress did not “single out” Section 2023(a)(13)’s thirty-day deadline for

                                  23   “inflexible treatment,” or show a “clear intent to compel rigorous enforcement.” Id. at 715.

                                  24            The final question is whether plaintiffs’ late filing should be excused. To be entitled to

                                  25   equitable tolling, plaintiffs must show (1) that some extraordinary circumstance outside of their

                                  26   control prevented timely filing, and (2) that they were reasonably diligent in pursuing their rights.

                                  27   Holland, 560 U.S. at 649 (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Although the

                                  28   Ninth Circuit has described the “threshold necessary to trigger equitable tolling” as “very high”
                                                                                          4
                                           Case 3:20-cv-02955-JD Document 32 Filed 12/07/20 Page 5 of 5




                                   1   Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (internal citation and quotations omitted),

                                   2   the Supreme Court has concluded that only “reasonable diligence” is required, not “maximum

                                   3   feasible diligence,” Holland, 560 U.S. at 653 (internal citations and quotations omitted); see also

                                   4   Wong, 575 U.S. at 407-08.

                                   5          Plaintiffs are entitled to tolling. It should go without saying that the current public health

                                   6   crisis and resulting restrictions on civil and personal life are extraordinary circumstances by any

                                   7   measure. That was all the more true in the early part of 2020 when the pandemic initially struck,

                                   8   and when plaintiffs’ time to file a lawsuit was running. The record indicates, without meaningful

                                   9   dispute by the government, that plaintiff Joseph exercised reasonable diligence in looking to hire a

                                  10   lawyer, and the delay in filing the complaint was of minimal duration. See Dkt. No. 7-2 ¶¶ 7-12.

                                  11   These circumstances warrant tolling of the Section 2023(a)(13) deadline.

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13          The motion to dismiss for lack of subject matter jurisdiction, Dkt. No. 18, is denied.

                                  14   Plaintiffs’ motion for equitable tolling and to excuse the late filing of the complaint, Dkt. No. 7, is

                                  15   granted. The Court will enter a scheduling order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 7, 2020

                                  18
                                  19
                                                                                                      JAMES DONATO
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
